UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

-----------------------------------------------------------------X
                                                                 :
STRIKE 3 HOLDINGS, LLC,                                          :
                                                                 :    Case No. 1:19-cv-00346-KAM-RER
                                      Plaintiff,                 :
                                                                 :
                             vs.                                 :
                                                                 :
JOHN DOE subscriber assigned IP address                          :
68.194.82.54,                                                    :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

                                      APPEARANCE OF COUNSEL

 TO: THE CLERK OF COURT AND ALL PARTIES OF RECORD

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as

 counsel for Plaintiff Strike 3 Holdings, LLC.

 Dated: May 20, 2019                                           Respectfully submitted,

                                                               THE ATKIN FIRM, LLC

                                                               By: /s/ John C. Atkin_
                                                                  John C. Atkin, Esq.
                                                                  400 Rella Blvd., Ste. 165
                                                                  Suffern, NY 10901
                                                                  Tel.: (973) 285-3239
                                                                  Fax: (833) 693-1201
                                                                  JAtkin@atkinfirm.com
                                                                  Attorneys for Plaintiff




                                                          1
